DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 10, 12-13and 15are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0331334) in view of  Ogishima et al. (US 20180351407), hereinafter Ogishima. 


As to claims, 1 and 10, Park discloses in figure 1 (reproduced below):- 

    PNG
    media_image1.png
    642
    546
    media_image1.png
    Greyscale

an electronic device comprising [see figure above]:
  a display [see ¶066; suggests using a display means to display notifications]; 
 a power reception circuit [power pick up unit 300]; and
 a processor [control unit (320); see ¶0044 and 0045]; configured to: perform wireless charging by receiving power wirelessly from an external electronic device through the power 
           Park does not disclose explicitly, wherein the data on the one or more reasons to stop wireless charging is in a form of a packet that includes a first value indicating a state in which the electronic device is located in a dark zone where the wireless charging at least intermittently fails.
        Ogishima discloses in figure 1, wherein the data on the one or more reasons to stop wireless charging is in a form of a packet that includes a first value indicating a state in which the electronic device is located in a dark zone where the wireless charging at least intermittently fails [Ogishima discloses the location of the electronic device respect to the power transmission device and if the location is outside the effective charging region or  the positional deviation  is large charging cannot be performed; see figure 5, and also ¶0004; and ¶0031].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify and add device charging area deviation notification message in Park’s apparatus as taught by Ogishima in order to increase efficiency of power transmission between the transmission device and the receiving device. 
           As to claims 4 and 12, Park discloses in figure 1, wherein the processor is further configured to transmit, to the external electronic device during the wireless charging, at least one of received power packet (RPP) data for indicating the power received from the external electronic device and control error packet (CEP) data for controlling the power received from the external electronic device [see ¶0050-0051].
As to claims 5 and 13  Park discloses in figure 5,  wherein the one or more reasons to stop wireless charging includes at least one of overheating of the external electronic device, overcurrent of the external electronic device, foreign object detection between the external electronic device and the electronic device, and a state in which the electronic device is located in a dark zone where the wireless charging at least intermittently fails [detecting foreign object is disclosed; see ¶0050-0051].
            As to claim 6, Park discloses in figure 5,  wherein the foreign object is detected when a power loss identified by comparing received power packet (RPP) data for indicating the power received from the external electronic device with power transmitted by the external electronic device is greater than a predetermined level [see ¶0050-0051].
       As to claim 8, Park discloses in figure 1, a sound output device, wherein the processor is further configured to output the at least one reason to stop wireless charging through the sound output device [see ¶0066].
Claim 2  is  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park  in views  of  Ogishima, and Won et al. (US 2014/0312852), hereinafter Won.
             As to claim 2, neither Park nor Ogishima discloses, wherein the processor is further configured to: use a first frequency for the wireless power transfer, and use a same frequency as the first frequency for transmission of the data on the reason to stop wireless charging.
             Won discloses in figure 3, wherein the processor is further configured to: use a first frequency for the wireless power transfer, and use a same frequency as the first frequency for transmission of the data on the reason to stop wireless charging [see ¶0048].
. 
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0331334) in views of  Ogishima, and WO 2017/213428 (English translation of U.S. PUB.# 2019/0260241 used to show the relevancies), hereinafter 428’
          As to claims 3 and 11, neither Park nor Ogishima discloses, wherein the processor is further configured to: transmit acknowledge (ACK) data to the external electronic device in response to receiving the data on the one or more reasons to stop wireless charging, and stop the wireless charging after elapse of a predetermined time period from transmission of the ACK data to the external electronic device.
                     428’ discloses in figure 1, wherein the processor is further configured to: receive acknowledge (ACK) data from the external electronic device, the ACK data indicating that the external electronic device has received the data on the reason to stop wireless charging, and stop the wireless power transfer after elapse of a second predetermined time period from the receiving of the ACK data [see ¶00124-016 and, 0170, 0175-0184].
                     It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Park’s apparatus and use ACK packets  during communication with the receiver device as taught by 428’ in order to efficiently negotiate and effectively control the charging process. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0331334) in views of Ogishima,  and Park (US 2018/0257502), hereinafter 502’. 
As to claims 7 and 14, neither Park nor Ogishima  discloses, wherein the state in which the electronic device is located in the dark zone is determined based on at least one of signal strength packet (SSP) data indicating a degree of coupling between coils equipped respectively in the electronic device and the external electronic device, frequency data of the wireless charging, received power packet (RPP) data for indicating the power received from the external electronic device, and control error packet (CEP) data for controlling the power received from the external electronic device.
          502’ discloses in figure 1,  wherein the state in which the electronic device is located in the dark zone is determined based on at least one of signal strength packet (SSP) data indicating a degree of coupling between coils equipped respectively in the electronic device and the external electronic device, frequency data of the wireless charging, received power packet (RPP) data for indicating the power received from the external electronic device, and control error packet (CEP) data for controlling the power received from the external electronic device [see ¶0137-0138; packet is used to determined signal strength].
              It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use Packet information in Park’s apparatus to determine signal strength as taught by 502’ in order to have reliable information and enhances communication between the transmitter and receiver. 

Claims 16  and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0331334) in view of  Ogishima et al. (US 20180351407), hereinafter Ogishima,, in view of  Yamamoto et al. (US 2016/0336759), hereinafter Yamamoto.
              As to claim 16, Park discloses in figure 1 (produced below):-

    PNG
    media_image1.png
    642
    546
    media_image1.png
    Greyscale

             a power transmission circuit [see figure above]; and a processor [control device 220]  configured to: perform wireless power transfer by transmitting power wirelessly to an external electronic device through the power transmission circuit [element 210], detect a reason to stop wireless charging during the wireless power transfer, transmit data on the reason to stop wireless charging to the external electronic device [see ¶0045-0046 and 0065-0066], and display [display device is suggested to display information] , wherein the data on the one or more reasons to stop wireless charging is in a form of a packet that includes. a plurality of second values indicating different intervals of power loss caused by a foreign object between the external electronic 
            Park does not disclose explicitly, stop the wireless power transfer after elapse of a first predetermined time period from the transmitting of the data on the reason to stop wireless charging; wherein the data on the one or more reasons to stop wireless charging is in a form of a packet that includes a first value indicating a state in which the electronic device is located in a dark zone where the wireless charging at least intermittently fails.
        Ogishima discloses in figure 1, wherein the data on the one or more reasons to stop wireless charging is in a form of a packet that includes a first value indicating a state in which the electronic device is located in a dark zone where the wireless charging at least intermittently fails [Ogishima discloses the location of the electronic device respect to the power transmission device and if the location is outside the effective charging region or  the positional deviation  is large charging cannot be performed; see figure 5, and also ¶0004; and ¶0031].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify and add device charging area deviation notification message in Park’s apparatus as taught by Ogishima in order to increase efficiency of power transmission between the transmission device and the receiving device.
             Yamamoto discloses in figure 1, stop the wireless power transfer after elapse of a first predetermined time period from the transmitting of the data on the reason to stop wireless charging [see ¶0171].
          It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Park’s apparatus and use time measurement to detect the presence 
As to claim 19, Park discloses in figure 1, wherein the processor is further configured to: acquire data on power received by the external electronic device from the external electronic device, and recognize foreign object detection as the reason to stop wireless charging, based on comparing the data on the power received by the external electronic device with the power transmitted by the electronic device [see ¶0050-0051; ¶0064-0065].
            As to claim 20, Park discloses in figure 1,  a sensing circuit [noted that temperature detection is disclosed; thus temperature sensor is explicitly disclosed; see ¶0006, wherein the processor is further configured to: recognize overheating as the reason to stop wireless charging when a temperature sensed through a first sensor of the sensing circuit is greater than a predetermined temperature [see ¶006 and ¶0069], and recognize overcurrent as the reason to stop wireless charging when a current sensed through a second sensor [sensor 210-1; see figure 3] of the sensing circuit is greater than a predetermined current [see ¶0055-0061].
10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park  in views  of  Ogishima, Yamamoto, and  WO 2017/213428 (English translation of U.S. PUB.# 2019/0260241 used to show the relevancies), hereinafter 428”.
               As to claim 17. Neither Park nor Ogishima discloses, wherein the processor is further configured to: receive acknowledge (ACK) data from the external electronic device, the ACK data indicating that the external electronic device has received the data on the reason to stop wireless charging, and stop the wireless power transfer after elapse of a second predetermined time period from the receiving of the ACK data.

                     It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Park’s apparatus and use ACK packets during communication with the receiver device as taught by 428’ in order to efficiently negotiate and effectively control the charging process.  
3.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park  in views  of  Ogishima,  Yamamoto,  Won et al. (US 2014/0312852), hereinafter Won.
             As to claim 18, neither Park nor  Ogishima discloses, wherein the processor is further configured to: use a first frequency for the wireless power transfer, and use a same frequency as the first frequency for transmission of the data on the reason to stop wireless charging.
             Won discloses in figure 3, wherein the processor is further configured to: use a first frequency for the wireless power transfer, and use a same frequency as the first frequency for transmission of the data on the reason to stop wireless charging [see ¶0048].
                     It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use same frequency for data and power transmission in Park’s apparatus as taught by Won in order to minimize circuit element. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        Application/Control Number: 16/246,726	Page 12
Art Unit: 2859